Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 11/10/2020; and IDS filed on 01/06/2021.
Claim 1 has been amended.
Claims 21-24 have been added.
Claims 4-12, 15-17, 19-20 have been cancelled.
Claims 23-24 are drawn to non-elected species.
Claims 1, 13, 18, 21-24 are pending in the instant application.
Claims 23-24 are withdrawn from further consideration.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2020 has been entered.
 
Election/Restrictions
	Newly added claims 21-24 requires a specie election of “fluoride” or “abrasive”. For compact prosecution purposes, the Examiner will elect the first specie “fluoride”.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 13, 18, 21-22is/are rejected under 35 U.S.C. 103 as being unpatentable over XINGJIAN (CN106214502; wherein a machine translation is provided) in view of SAGEL (US 2008/0247968), GLANDORF et al (US 4,849,212), HOCHSTEIN et al (US 2004/0191198), Applicant’s specification as evidence by MERCK (https://www.emdgroup.com/en/brands/pm/xirona.html (downloaded on 12/19/2019)) and PROSPECTOR (https://www.ulprospector.com/en/na/PersonalCare/ Detail/613/108233/Xirona-Moonlight-Sparks (downloaded on 12/19/2019))  and GADKARI et al (US 2007/0009447).


XINGJIAN does not teach the toothpaste composition has a black colored phase and a white colored phase in a stripe pattern; or using a colorant/interference pigment, such calcium aluminum borosilicate.
SAGEL teaches the prior had known of making multi-phase dentifrice composition comprising of at least two visually distinct phases (see abstract), such as stripe pattern (see [0003],[0097]), which provide appealing new visuals for the dentifrice (see [0003]). Additional disclosures include: titanium dioxide is a white powder (see [0177]) and is in Phase I (see [0199]), which would result in a white colored phase, since the dye is only in Phase II (see [0199]); colorants, dye, titanium oxide can be added (see [0139]); sodium fluoride (see [0144]) . 
GLANDORF teaches a dentifrice composition (see title) comprising of: 0.05-0.15% a pearlescent material (see col. 2, line 55-57), which reads on interference pigment, such as mica containing titanium oxide (see col. 2, line 45-46), for improved pearlescence appearance (see abstract).

APPLICANT’s specification disclosed using commercially available interference pigment Xirona® Moonlight Sparks.
MERCK disclosed nine commercially available Xirona® titanium oxide (see pg. 2) pigments that can be used in cosmetics (see pg. 1), such as Xirona® Moonlight Sparks (see pg. 3).
PROSPECTOR disclosed commercially available Xirona® Moonlight Sparks contains titanium dioxide and calcium aluminum borosilicate (see pg. 1), which is the only interference pigment used in Applicant’s example (see Applicant’s Example) and would have the same 50-75% of calcium aluminum borosilicate as recited by Applicant, unless proven otherwise. 
GADKARI teaches the prior art had known of making toothpaste with viscosity of about 155,000 cp at ambient temperature (see [0041]).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a coloring pigment, such as Xirona® Moonlight Sparks, which has titanium oxide and 50-75% calcium aluminum borosilicate, as the titanium oxide coloring pigment and fluoride in XINGJIAN’s toothpaste. The person of ordinary skill in the art would have been motivated to make those modifications, because it would give a color that some consumer could desire and fluoride is well-known active commonly used in toothpaste, and reasonably would have expected success because titanium oxide and fluoride have been used in toothpaste product.


Response to Arguments
	Applicant argues that claim 1 has now been amended to recite a striped dentifrice composition comprising a black colored phase comprising activated carbon and an interference pigment comprising calcium aluminum borosilicate, and a white colored phase comprising titanium dioxide, wherein the two phases are striped. Applicant submits that the cited references, either alone or in combination, fail to disclose each and every element of the presently claimed striped dentifrice composition.
	The Examiner finds this argument unpersuasive, because as discussed in the office action, the references teaches the obviousness of a striped dentifrice composition comprising a black colored phase comprising activated carbon and an interference pigment comprising calcium aluminum borosilicate, and a white colored phase comprising titanium dioxide, wherein the two phases are striped.

Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618